Case 20-10343-LSS Doc 3873 Filed 05/13/21 Page1of2

To: Justice Lauri Selber Silverstein,

| want to begin by saying, this has been a deep seeded painful experience that | thought would
be buried with me one day. | didn’t even tell my wife of 36 years, until | finally decided to tell my story. |
feared of what she would think of me. Until | told my wife, these words were never spoke, and | thought
| was having a complete break down when | told her. It was sickening to the point of vomiting. Since
1975, | was 11 years old, not a single day has passed that | haven't relived my horrific experience. | had
been in the boy scouts for about a year and had even attended another camp. But then on my second
camping trip to Camp David Crocket in 1975, | was told | could not sleep in a tent by myself. | was the
odd person out and | had to share a tent with the camp assistant. | was so excited and had looked
forward to this trip. Back then, it seemed like every little boy’s dream. My mom was a single mother, so |
could not wait to learn some outdoor activities with all the guys. It was on the first night of camp and

everyone went to their assigned tents to turn in for the night. | got on my cot, and thought the assistant
side of the tent and set down on the side of my cot. He

    

was getting on his. But instead, he came tom

 

was longest days of my life. | was afraid of what he would do if | tried to get away or talk to the scout
oe So, | endured the torment, the terror and prayed for the day | could go home. |
have had trust issues since then and became a very uncompassionate person for most people in my life.
And as a parent of young kids, | was always apprehensive for them to be part of any clubs or groups. To
this day, that horrific event is still painful, and it was very difficult to write this letter. | pray for all the

others and hope they have found a support person in their life.

Thank you for listening,

 

™
yn co
a _
>> =x ae
= = if
a = re)
o Sof
22" = 7
Claim number: SA; =S wo a |
2 nN
©

BSA Bankruptcy Case

 
Case 20-10343-LSS Doc 3873 Filed 05/13/21 Page 2 of 2

 

    

Wii

= MM Be

sy am IM

?OeO 2450 0001 4105 79a

Sustee. Lauri elbr Oi lvereTena

work bSt Bank ruphSy Caso

caw 0 Bab Wacker OT

Qt Fleor
WW ¥ PNG TO yids Capote

ub
tI—

 
